DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


2. 	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent No. 10/812,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach communication system.
 	Regarding claims 2, 6 and 7, Shimoda teaches a mobile communication system comprising: a user equipment; and a base station that performs radio communication with the user equipment, wherein the user equipment transmits a user-equipment-dedicated sounding reference signal to the base station (see claims 3 and 4, or see claims 1-4 of US Patent No. 10/812,228 B2).  
 	Regarding claim 3, Shimoda teaches the base station notifies the user equipment of a user-equipment-dedicated parameter defining the sounding reference signal (see claims 3 and 4, or see claims 1-4 of US Patent No. 10/812,228 B2).  
 	Regarding claim 4, Shimoda teaches the base station notifies the user equipment of the parameter via radio resource control signaling (see claims 3 and 4, or see claims 1-4 of US Patent No. 10/812,228 B2).  
 	Regarding claim 5, Shimoda teaches the sounding reference signal is used for managing a position of the user equipment (see claims 3 and 4, or see claims 1-4 of US Patent No. 10/812,228 B2).  


3. 	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/277,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach communication system.
 	Regarding claims 2, 6 and 7, Hasegawa teaches a mobile communication system comprising: a user equipment; and a base station that performs radio communication with the user equipment, wherein the user equipment transmits a user-equipment-dedicated sounding reference signal to the base station (see claims 4 and 13, or see claims 1-18 of US 2022/0026517 or Appl. No. 17/277,502).  
 	Regarding claim 3, Hasegawa teaches the base station notifies the user equipment of a user-equipment-dedicated parameter defining the sounding reference signal (see claims 4 and 13, or see claims 1-18 of US 2022/0026517 or Appl. No. 17/277,502).  
 	Regarding claim 4, Hasegawa teaches the base station notifies the user equipment of the parameter via radio resource control signaling (see claims 4 and 13, or see claims 1-18 of US 2022/0026517 or Appl. No. 17/277,502).  
 	Regarding claim 5, Hasegawa teaches the sounding reference signal is used for managing a position of the user equipment (see claims 4 and 13, or see claims 1-18 of US 2022/0026517 or Appl. No. 17/277,502).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


4. 	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of copending Application No. 17/040,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach communication system.
 	Regarding claims 2, 6 and 7, Shimoda teaches a mobile communication system comprising: a user equipment; and a base station that performs radio communication with the user equipment, wherein the user equipment transmits a user-equipment-dedicated sounding reference signal to the base station (see claims 1, 7 and 8, or see claims 1-8 of US 2021/0176096 A1 or Appl. No. 17/040,849).  
 	Regarding claim 3, Shimoda teaches the base station notifies the user equipment of a user-equipment-dedicated parameter defining the sounding reference signal (see claims 1, 7 and 8, or see claims 1-8 of US 2021/0176096 A1 or Appl. No. 17/040,849).  
 	Regarding claim 4, Shimoda teaches the base station notifies the user equipment of the parameter via radio resource control signaling (see claims 1, 7 and 8, or see claims 1-8 of US 2021/0176096 A1 or Appl. No. 17/040,849).  
 	Regarding claim 5, Shimoda teaches the sounding reference signal is used for managing a position of the user equipment (see claims 1, 7 and 8, or see claims 1-8 of US 2021/0176096 A1 or Appl. No. 17/040,849).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


5. 	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of copending Application No. 17/019,894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach communication system.
 	Regarding claims 2, 6 and 7, Shimoda teaches a mobile communication system comprising: a user equipment; and a base station that performs radio communication with the user equipment, wherein the user equipment transmits a user-equipment-dedicated sounding reference signal to the base station (see claims 2-6 of US 2020/0412493 A1 or Appl. No. 17/019,894).  
 	Regarding claim 3, Shimoda teaches the base station notifies the user equipment of a user-equipment-dedicated parameter defining the sounding reference signal (see claims 2-6 of US 2020/0412493 A1 or Appl. No. 17/019,894).  
 	Regarding claim 4, Shimoda teaches the base station notifies the user equipment of the parameter via radio resource control signaling (see claims 2-6 of US 2020/0412493 A1 or Appl. No. 17/019,894).  
 	Regarding claim 5, Shimoda teaches the sounding reference signal is used for managing a position of the user equipment (see claims 2-6 of US 2020/0412493 A1 or Appl. No. 17/019,894).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loffe et al (US 2016/0183218 A1).
 	Regarding claims 2, 6 and 7, Loffe teaches a mobile communication system comprising: a user equipment (see Fig.1, UE 100); and a base station that performs radio communication with the user equipment (see Fig.1, ENODEB 102), wherein the user equipment transmits a user-equipment-dedicated sounding reference signal to the base station (see Fig.1 and [0046], “Prior to each dedicated SRS transmission that is part of the eNodeB-controlled antenna tuning process, the UE selects a new antenna state and transmits the dedicated SRS. Such a subframe is termed the Antenna Tuning Subframe (ATSF). For example, if the UE includes four antennas and three tuning states per antenna (totaling 3.sup.4, or 81, antenna states), then the UE performs 81 SRS transmissions to the eNodeB, with one SRS transmission in each antenna state. Upon completion of the SRS transmissions, the eNodeB has a set of measurements of the uplink SRS transmissions across a number of UE antenna states and can signal back to the UE the preferred state”, also see [0006] and [0045], “Sounding Reference Signal (SRS)”).  

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9. 	Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Loffe et al (US 2016/0183218 A1) in view Ouchi et al (US 2013/0121280 A1).
  	Regarding claim 3, Loffe teaches claims 2, 6 and 7.  Loffe does not specifically disclose the base station notifies the user equipment of a user-equipment-dedicated parameter defining the sounding reference signal.  
 	Ouchi teaches the base station notifies the user equipment of a user-equipment-dedicated parameter defining the sounding reference signal (see [0030], “wherein the base station apparatus notifies the mobile station apparatus of the uplink grant including a parameter of the second sounding reference signal and the first control information”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Ouchi into the system of Loffe in order to perform effective communication based on an A-SRS transmitted from a mobile station apparatus (see Ouchi, Abstract).

10. 	Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Loffe et al (US 2016/0183218 A1) in view Ouchi et al (US 2013/0121280 A1) and further in view of Ohta et al (US 2014/0204819 A1)
 	Regarding claim 4, the combination of Loffe and Ouchi teaches claims 2, 3, 6 and 7.  The combination of Loffe and Ouchi does not specifically disclose the base station notifies the user equipment of the parameter via radio resource control signaling.  
 	Ohta teaches the base station notifies the user equipment of the parameter via radio resource control signaling (see [0004], “The DRX cycles are configured by a base station notifying the mobile station of parameters or the like using an RRC (Radio Resource Control) signaling as an L3 signaling at the start of a communication”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Ohta into the system of Loffe and Ouchi so that a mobile station can enter the power saving mode as specified (also see Ohta, [0004]).

11. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loffe et al (US 2016/0183218 A1) in view Pawar et al (US 9,548,770 B1).
 	Regarding claim 5, Loffe teaches claims 2, 6 and 7.  Loffe does not specifically disclose the sounding reference signal is used for managing a position of the user equipment.  
 	Pawar teaches the sounding reference signal is used for managing a position of the user equipment (see column 8, lines 54-64, “a suitable RF communication employed to determine the position of a UE is a sounding reference signal (SRS) from the UE. In some cases, base station 218 allocates resources for a SRS from a UE. The UE sends the SRS to base station 218, and base station 218 and/or UE locator 256 process the received SRS to determine the position of the UE. The SRS may be received by multiple antennas of base station 218 in order to determine the position of the UE”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Pawar into the system of Loffe in order to determine the position of the UE (also see Pawar, column 8, lines 54-64).

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642